     Case 2:17-cr-00241-JCZ-JVM Document 271 Filed 06/08/21 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA

UNITED STATES OF AMERICA                                  CRIMINAL ACTION

VERSUS                                                    17-241

IRVIN MAYFIELD                                            SECTION "A" MAG. 1
RONALD MARKHAM


                     ORDER RE-SETTING STATUS CONFERENCE

      Due to a conflict on the Court’s calendar,

      Accordingly;

      IT IS ORDERED that the status conference with the Court set for Tuesday, June

15, 2021 is reset for Monday, June 14, 2021, at 3:00 p.m. This status conference will

take place in chambers.

      June 7, 2021


                                            JAY C. ZAINEY
                                    UNITED STATES DISTRICT JUDGE
